OPINION — AG — ** UNITED STATES SENATOR CAMPAIGN — EXPENDITURE LIMIT — COMMENCEMENT ** FOR THE PURPOSE OF COMPLYING WITH 26 Ohio St. 414 [26-414], WHICH LIMITS PRIMARY CAMPAIGN EXPENDITURES AN INDIVIDUAL BEGINS HIS CAMPAIGN AS AN CANDIDATE FOR UNITED STATES SENATOR WHEN HE FILES HIS NOTIFICATION AND DECLARATION OF CANDIDACY AS PROVIDED FOR IN 26 Ohio St. 162 [26-162] (CANDIDATE, CAMPAIGN CONTRIBUTIONS, REPORT, ELECTION, OFFICE) CITE: 26 Ohio St. 414 [26-414], 26 Ohio St. 162 [26-162] (PENN LERBLANCE)